Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2021, 4/23/2021, 6/24/2020 and 1/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abramson (US 20140324269).

For claim 1, Abramson teaches: A lawn mower robot ([0027], disclosing a robotic lawn mower) comprising: 


a plurality of main wheels rotatably connected to the body part; (figure 1 and [0070], disclosing wheels 26 and 28) 

a respective power module connected to each of the respective main wheels, each respective power module being configured to be rotated based on driving information so as to rotate the main wheels ([0072], disclosing there are two oppositely disposed wheels 26 at the sides of the robot 20, each driven by motors 30 (independent of each other), to allow for steering of the robot 20); 

a controller electrically connected to each respective power module, the controller being configured to calculate the driving information and transfer the calculated driving information to each respective power module ([0073], disclosing motors (M) for the driven wheels 26 are typically computer controlled, specifically by the control system 40, more specifically still by the processor(s) 41 thereof. The motorized 26 and/or non-motorized 28 wheels may be part of a navigation system 42, a drive system 44, a steering system 46. More particularly, the drive system 44 may control the steering system 46. All of the aforementioned systems are integrated and are typically part of and controlled by the control system 40, and allow for movement of the robot 20); and 

a sensor part electrically connected to the controller, the sensor part being configured to detect spaced distance information for a distance from the body part to a wire disposed to surround a preset region within which the lawn mower robot is operating, and transfer the detected spaced 

wherein the controller calculates the driving information based on the spaced distance information detected by the sensor part ([0028-0033], disclosing calculating a radius of curvature (R) for the path of the gradual turn, optionally: wherein the radius of curvature (R) is calculated based on the orientation of the robot with respect to a portion of the boundary proximal to the robot; and/or wherein X has a predetermined value. And calculating a radius of curvature (R) for the path of the gradual turn and step (d) may include re-calculating the radius of curvature (R) for the path at the one or more points based on information received from the one or more boundary distance sensors corresponding to the one or more points during the gradual turn and see [0084]-[0086]).

For claim 8, Abramson teaches: A method for controlling a lawn mower robot ([0002], disclosing present invention relates to a domestic robotic system and a robot therefor, and may find particularly beneficial application with, for example, systems including a robotic lawnmower. [0073], disclosing systems are integrated and are typically part of and controlled by the control system 40, and allow for movement of the robot 20 as well as performing the processes and methods), the method comprising:



(b) calculating, by an external information calculation module, adjacent direction information based on the detected spaced distance information ([0121], disclosing two readings (X.sub.1 and X.sub.2) for the distance of the robot 20 to the boundary 101 effectively enable the control system 40 to estimate or determine the robot's current orientation with respect to the boundary 101. Thus, the processor(s) 41 of the control system 40 are able to calculate a trajectory 110 for the robot 20 that is based on the orientation of the robot 20 with respect to the boundary 101 (specifically, the orientation with respect to the near most portion of the boundary 101)); 

(c) calculating, by an operation information calculation module, operation information based on the calculated adjacent direction information ([0069] and figure 1, disclosing control system 40 includes a main board, and all electronics, as hardware, software and combinations thereof and other components, necessary for the robot 20 to perform all of its operations and functions (known as the main board electronics). The main board includes one or more processors 41, and, for example, a microprocessor, as part of the main board electronics. [0083-0084], 

(d) controlling a power module connected to wheels of the lawn mower robot based on the calculated operation information ([0072-0073], disclosing there are two oppositely disposed wheels 26 at the sides of the robot 20, each driven by motors 30 (independent of each other), to allow for steering of the robot 20. And motors (M) for the driven wheels 26 are typically computer controlled, specifically by the control system 40, more specifically still by the processor(s) 41 thereof. The motorized 26 and/or non-motorized 28 wheels may be part of a navigation system 42, a drive system 44, a steering system 46. More particularly, the drive system 44 may control the steering system 46. All of the aforementioned systems are integrated and are typically part of and controlled by the control system 40, and allow for movement of the robot 20 as well as performing the processes and methods).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abramson (US 20140324269) in view of Johnson (US 20140012418).

For claim 2, Abramson teaches: The lawn mower robot of claim 1, wherein the spaced distance information comprises: 

Abramson further teaches: a first distance sensor unit configured to detect the first spaced distance information ([0083], disclosing robot 20 also includes sensors, for example, for detecting the distance to a boundary S1, S2, for obstacle detection, obstruction detection, absolute and/or relative position detection, boundary detection, proximity detection to objects and/or boundaries. These sensors form a sensor system 56, which is coupled to the control 

a second distance sensor unit configured to detect the second spaced distance information (0083], disclosing robot 20 also includes sensors, for example, for detecting the distance to a boundary S1, S2, for obstacle detection, obstruction detection, absolute and/or relative position detection, boundary detection, proximity detection to objects and/or boundaries. These sensors form a sensor system 56, which is coupled to the control system 40, and are under the control thereof. Figures 5-6 and [0094], disclosing sensors S1, S2 for estimating the current distance from the boundary 101).

Abramson teaches of two sensors that are at different positions on robot body, however Abramson does not explicitly teach:
second spaced distance information for a distance taken in a preset second direction different from the first direction

Johnson teaches first spaced distance information for a distance taken in a preset first direction (Abstract, disclosing sensor assembly includes a plurality of analog inductive sensors with a first inductive sensor oriented along a first axis and a second inductive sensor oriented along a second, different axis. Each inductive sensor is configured to generate a signal indicative of the distance of the robotic mower from the boundary wire. [0046] and figure 1, disclosing sensors themselves include one or more boundary sensor assemblies 119); and 

second spaced distance information for a distance taken in a preset second direction different from the first direction (Abstract, disclosing sensor assembly includes a plurality of analog inductive sensors with a first inductive sensor oriented along a first axis and a second inductive sensor oriented along a second, different axis. Each inductive sensor is configured to generate a signal indicative of the distance of the robotic mower from the boundary wire. [0046] and figure 1, disclosing sensors themselves include one or more boundary sensor assemblies 119).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Abramson to first spaced distance information for a distance taken in a preset first direction; and second spaced distance information for a distance taken in a preset second direction different from the first direction as taught by Johnson to observe distance to boundary in multiple directions.

For claim 3, Modified Abramson teaches: The lawn mower robot of claim 2, 

Abramson further teaches: wherein, the spaced distance information further comprises third spaced distance information for a distance taken in a preset third direction, with the preset third direction being positioned in between the first direction and the second direction, and the sensor part further comprising a third distance sensor unit configured to detect the third spaced distance information (figures 7-8 and [0134], disclosing robot 20 is provided with only a single boundary distance sensor S1. [0140-0141], disclosing distance to boundary Xa, Xb and E are calculated through sensor S1, and boundary distance is calculated for different direction each time. As modification through Johnson teaches of observing distance information in two axis as shown in Johnson figure 1, the direction of sensed distance is different from the modified directions as shown in Abramson figure 8(see image below). Modification through Johnson determine distance in X and Y direction, and figure 8 shows Abramson determining distance Xa and Xb, these distances are not in X or Y direction, hence a third direction).

    PNG
    media_image1.png
    392
    629
    media_image1.png
    Greyscale


For claim 4, modified Abramson teaches: The lawn mower robot of claim 2, 

Modified Abramson further teaches: wherein the controller is configured to calculate adjacent direction information based on a difference between the first spaced distance information and the second spaced distance information ([0121], disclosing two readings (X.sub.1 and X.sub.2) for the distance of the robot 20 to the boundary 101 effectively enable the control system 40 to estimate or determine the robot's current orientation with respect to the boundary 101. Thus, the processor(s) 41 of the control system 40 are able to calculate a trajectory 110 for the robot 20 that is based on the orientation of the robot 20 with respect to the boundary 101 (specifically, the orientation with respect to the near most portion of the boundary 101)).

For claim 9, Abramson teaches: The method of claim 8, wherein the step (a) comprises: 

(a1) detecting, by a first distance sensor unit, first spaced distance information for a distance taken in a first direction ([0083], disclosing robot 20 also includes sensors, for example, for detecting the distance to a boundary S1, S2, for obstacle detection, obstruction detection, absolute and/or relative position detection, boundary detection, proximity detection to objects and/or boundaries. These sensors form a sensor system 56, which is coupled to the control system 40, and are under the control thereof. Figures 5-6 and [0094], disclosing sensors S1, S2 for estimating the current distance from the boundary 101); and 

(a2) detecting, by a second distance sensor unit, second spaced distance information for a distance taken in a second direction(0083], disclosing robot 20 also includes sensors, for example, for detecting the distance to a boundary S1, S2, for obstacle detection, obstruction detection, absolute and/or relative position detection, boundary detection, proximity detection to objects and/or boundaries. These sensors form a sensor system 56, which is coupled to the control system 40, and are under the control thereof. Figures 5-6 and [0094], disclosing sensors S1, S2 for estimating the current distance from the boundary 101).

Abramson teaches of two sensors that are at different positions on robot body, however Abramson does not explicitly teach:
detecting, by a first distance sensor unit, first spaced distance information for a distance taken in a preset first direction;
second direction different from the first direction.

	Johnson teaches of detecting, by a first distance sensor unit, first spaced distance information for a distance taken in a preset first direction (Abstract, disclosing sensor assembly includes a plurality of analog inductive sensors with a first inductive sensor oriented along a first axis and a second inductive sensor oriented along a second, different axis. Each inductive sensor is configured to generate a signal indicative of the distance of the robotic mower from the boundary wire. [0046] and figure 1, disclosing sensors themselves include one or more boundary sensor assemblies 119); and 

detecting, by a second distance sensor unit, second spaced distance information for a distance taken in a preset second direction different from the first direction (Abstract, disclosing sensor assembly includes a plurality of analog inductive sensors with a first inductive sensor oriented along a first axis and a second inductive sensor oriented along a second, different axis. Each inductive sensor is configured to generate a signal indicative of the distance of the robotic 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Abramson for detecting, by a first distance sensor unit, first spaced distance information for a distance taken in a preset first direction; and
(a2) detecting, by a second distance sensor unit, second spaced distance information for a distance taken in a preset second direction different from the first direction as taught by Johnson to observe distance to boundary in multiple directions.

Allowable Subject Matter
Claims 5, 6, 7, 10, 11, 12, 13, 14, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thompson (US-20110202224) teaches of mobile robot that operates within an area delimited by a boundary wire: see Abstract, [0046] and [0082].
Harris (US 20150077045) teaches of operating robotic mower along a boundary wire: see [0015].
Jones (US 20110301757) teaches of a robot system that follows a boundary: see [0049].
Das (US 20160113195) teaches of robotic mower having a boundary wire sensor: see [0014-0016].
Yamamura (US 20160227704) teaches of an autonomous lawn mower working inside a boundary and has boundary sensors: See [0036], [0038] and [0098].
Yuko (WO 2016052068) teaches of determining deviation information of robotic device:see page 5 5th paragraph.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664